Citation Nr: 1643216	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  05-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for service-connected low back disability, status post-contusion with spasm.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from January 1985 to December 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a personal hearing at the RO in December 2005; a transcript of this hearing is of record.  See Veterans Benefits Management System (VBMS) electronic claims processing system.  This case was before the Board in April 2008, November 2010, and May 2014, when it was remanded for additional development.

The Veteran previously testified before a Veterans Law Judge (VLJ) in October 2013.  A transcript of the Board hearing has been associated with the record.  See Virtual VA (VVA) electronic file.  In April of 2016, the Veteran was notified that this Veterans Law Judge was not available to participate in a decision on this appeal.  The Veteran was offered another hearing before another VLJ.  In June 2016, the Veteran declined this offer.

This claim was processed using the VBMS electronic claims processing system and the VVA electronic file.  

The issue of entitlement to service connection for an acquired psychiatric disability is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's acquired psychiatric disability, diagnosed as depressive disorder and PTSD, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder and PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f))(5) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the issue decided in this decision.  However, the Board's grant of service connection for depressive disorder and PTSD herein represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duties to notify and assist is necessary.

Law and Analysis 

The Veteran essentially contends that he currently has a psychiatric disability related to service and various experiences therein, to include: a back injury he sustained as a result of falling down icy steps and being trampled; witnessing a fellow serviceman have half his face blown off in a mechanical failure involving explosives between January and April 1985; and an in-service personal assault by his sergeant at Fort Leonard Wood in November 1985.  See December 2005 and October 2013 hearing transcripts and September 2004, September 2005, December 2006, May 2007 and April 2009 statements from the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304 (f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon any friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3). 

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(4).  Additionally, a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences, however, a stressor need not be corroborated in every detail.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records do not show that he participated in combat or was associated with any court martials in service.  He received an honorable discharge.  

The Veteran's service treatment records (STRs) include a January 1985 Enlistment Report of Medical History, in which the Veteran denied depression or excessive worry.  STRs show that the Veteran injured his back in February 1985 when he fell on icy steps; he had ongoing complaints of back pain thereafter.  STRs note no findings or treatment for psychiatric disability; however, in a November 1985 Report of Medical History, the Veteran reported a history of depression or excessive worry.  

Following service, outpatient treatment and hospitalization records show that the Veteran has received treatment for depression, substance abuse, anxiety and PTSD.  An April 1990 social worker consult indicates the Veteran's symptoms of anxiety were related to financial hardship due to his inability to maintain his current job as a mechanic due to his back pain.  VA outpatient treatment records note that the Veteran was prescribed Trazodone to help with his depression and sleeping problems.  See, e.g., June 1998 VA hospitalization records.  During an August 2006 VA PTSD assessment, the Veteran reported a depressed mood since 1986 and demonstrated a depressed affect.  He reported a history of physical and emotional abuse from this mother.  He also reported being assaulted by his staff sergeant in service, witnessing blasting caps explode in the hands of a service member during safety training, and falling on the ice and being trampled by the others around him.  The assessment included major depressive disorder and PTSD from both childhood and military trauma.

An April 2010 search of the United States Crime Records Center revealed that there was no record of the Veteran being assaulted by his staff sergeant or any court martial associated with this alleged incident in 1985.  

In June 2010, the Defense Personnel Records Information Retrieval System (DPRIS) undertook a search for relevant records in order to verify the Veteran's claimed stressors.  DPRIS coordinated its research with the United States Combat Readiness Center (CRC) and reviewed U.S. Military Casualty Reports, and was unable to document an incident in which a sergeant was injured when two blasting caps exploded in his hands at Fort Leonard Wood, Missouri during the reported period.  

The RO issued an August 2010 memorandum determining that the Veteran's stressors were unverifiable with the available information. 

A September 2014 VA examination report notes the Veteran's complaints of sleeping only three hours per night, nightmares, depressed mood, periods of reduced interest and lowered motivation, and struggling with his self-image.  His employment since 2004 included significant gaps due to health problems, and the Veteran had not worked at all since suffering a stroke in 2010.  

The Veteran reported several stressful experiences during service.  First, the Veteran reported that during basic training in at Ft. Leonard Wood, when his barracks were called to formation, he ran out the door, slipped on an icy step and fell hard on his back.  He further reported that other members of his group stepped on and around him as they continued to rush to formation.  The Veteran stated that he was taken to the medical clinic, and placed in traction for four days.  Second, the Veteran reported that during AIT (advanced individual training) at Ft. Leonard Wood, he was being trained in the use of C-4.  He stated that his drill instructor had a number of blasting caps in his hand, which exploded, causing the drill instructor to lose fingers and "part of his face was blown off."  Third, the Veteran reported that while stationed at Fort Riley, he was involved in a physical altercation with his sergeant.  He described working in the motor pool, and his sergeant ordering him to steal track pads from one vehicle to place on their vehicle, so they would pass inspection.  The Veteran stated that when he refused, a fight ensued and he subsequently "beat" a court martial.  

After examining the Veteran and considering his claimed stressors, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD due to any claimed stressors.  In this regard, the examiner acknowledged the stressful events reported by the Veteran (as noted above); however, the examiner essentially noted that the only verified stressor was the Veteran's in-service back injury, although not to the extent described by the Veteran.  Specifically, the record does not show that he was placed in traction after the injury.  The examiner also observed that the Veteran "reported being highly motivated to participate actively in the remainder of his basic training (after his back injury).  This injury was not life-threatening or serious in a manner to meet the level of a Criterion A stressor (for PTSD)."  Moreover, the examiner noted that no documentation exists to support the other two alleged stressors.  He further noted: 

Even if the reported stressors were validated, the Veteran reported having one significant intrusion symptom: nightmares.  He did not describe avoiding any stimuli that remind him of his military service.  He did not describe having any negative changes to his mood or thinking as a result of his military service (although he reported having some changes related to his substance use).  He did not describe having any symptoms of changes in his physiological arousal or reactivity associated with his military service.  The Veteran reported having close relationships with his fiance and a few family members, and a range of affect appropriate to the situation.  

The diagnosis was unspecified depressive disorder.  The examiner noted that the Veteran currently had periods of depressed mood, reduced interest in some activities and lowered motivation with a diagnosis of unspecified depressive disorder.  He opined that the Veteran's childhood abuse, history of substance abuse and recent stroke contributed to his problems and that it was less likely as not that the unspecified depressive disorder is the result of his military service or was caused by or aggravated by his service-connected low back disability.  

The record establishes that, since 1985, the Veteran has credibly and consistently maintained that he has experienced depression since service.  See November 1985 Report of Medical History, August 2006 VA PTSD assessment and September 2014 VA examination report.  The statements establish continuous and chronic symptoms of depression since service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, in August 2006, an appropriate VA mental health professional noted the Veteran's complaints of depression since 1986 and diagnosed depression, and opined that the Veteran's PTSD was at least in part related to military trauma that included a personal assault, and 38 C.F.R. § 3.304(f)(5) provides that such an opinion can corroborate that the assault occurred.  Consequently, the Board finds that the evidence supports the grant of both depression and PTSD.  

The Board acknowledges that a September 2014 VA examiner opined that the Veteran's current depressive disorder is not related to his military service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his psychiatric disability and the August 2006 VA assessment supports the claim.  Moreover, STRs confirm the Veteran's feelings of depression/worry at discharge.

Therefore, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for depressive disorder and PTSD are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for depressive disorder and PTSD is granted.


REMAND

Increased Rating for Service-Connected Low Back Disability

This case has been remanded on several occasions, most recently in May 2014, to determine the current severity of the Veteran's service-connected low back disability.  Although a September 2014 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's lumbar spine in passive motion.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of his low back disability.

TDIU

As the increased rating issue being remanded is inextricably intertwined with the issue of entitlement to a TDIU, it must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected low back disability.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings (orthopedic and neurologic) should be reported and correlated to a specific diagnosis.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of lumbar spine motion in active and passive motion and with and without weight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271(1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  As part of that readjudication, determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  

If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


